Citation Nr: 1421378	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-13 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for loss of vision in the right eye, claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously remanded in November 2013.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or the first postservice year, or otherwise shown to be related to the Veteran's service; hypertension is not caused or aggravated by service-connected PTSD.

2.  Right eye vision loss was not incurred in or aggravated by service, and is not shown to be otherwise related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Service connection for loss of vision in the right eye is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Such notice must be provided to a claimant before the agency of original jurisdiction's initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements must also apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Letters dated in March and July of 2010, prior to the initial September 2010 rating decision, explained the information necessary to prove entitlement to service connection (including on a secondary basis), the types of evidence VA would assist him in obtaining, and his responsibility to identify relevant evidence, in addition to how disability ratings and effective dates are determined.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the requirements the United States Court of Appeals for Veterans Claims set out in Pelegrini and Dingess have been satisfied.  The Veteran has received all essential notice, has had ample opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  As such, no further development is required with respect to the duty to notify under 38 C.F.R. § 3.159(b).

VA's duty to assist has also been satisfied.  38 U.S.C. § 5103A(a)(1); id. at § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2).  Pertinent treatment records have been obtained, along with relevant lay statements.  The RO complied with the Board's November 2013 remand by obtaining a VA examination with medical opinion regarding hypertension and any relationship to PTSD, and then readjudicating the claim.  VA examinations were conducted in September 2010 and December 2013, and the reports are included in the claims file.  These examinations are adequate for rating purposes, as they cumulatively contain etiological opinions supported by clear rationales which consider the entire claims file.  The Veteran has not alleged, and the record has not otherwise shown, that the contents of any potentially outstanding treatment records would lend material support to his claim.  Thus, the Board finds that the record as it stands includes adequate competent evidence to support a decision on the merits, and no further action is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that VA must ensure the adequacy of any examination or medical opinion it provides). 

Legal Criteria, Factual Background, and Analysis

The Veteran claims his current hypertension is caused and exacerbated by his service-connected PTSD, and that his loss of right eye vision was caused by his hypertension.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown , 7 Vet.App. 439 (1995).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Service treatment records (STRs) include no notations of hypertension, elevated blood pressure, or eye complaints.  At enlistment, the Veteran's blood pressure was 120/80, and at separation it was recorded at 116/70.  The Veteran's eyes were noted normal at separation, and during a prior July 1974 regular eye examination.

 A May 1988 private treatment record includes a diagnosis for hypertension.  Subsequent private and VA treatment records include regular notations of and treatment for hypertension, often uncontrolled.  May 2002 private treatment records from Dr. Brad White indicate the Veteran acutely lost vision in his right eye.  A contemporaneous May 2002 record from Dr. Gregory Genova notes a recent right eye hemorrhage.

A June 2010 VA treatment record notes anopthalmia of the right eye which was treated in March 2005, as well as a prior vitreous hemorrhage, presumed as due to a central retinal vein occlusion (CRVO).  The Veteran's December 2010 notice of disagreement indicates his doctors think his hypertension is related to his PTSD.  He also states his hypertension caused increased interocular pressure, leading to his loss of vision in the right eye.

On September 2010 VA examination, the Veteran's blood pressure was recorded as 168/98, 176/98, and 180/96.  He was diagnosed with essential hypertension, which the examiner opined was less likely than not caused or aggravated by PTSD, explaining that blood pressure may increase during acute anxiety, but would thereafter return to its baseline, and that there is no established link between PTSD and hypertension.

A July 2012 letter from Dr. Genova indicated the Veteran's PTSD could contribute to his current hypertension and other related conditions.  

On December 2013 VA examination, the Veteran was again diagnosed with hypertension.  He reported it was first diagnosed and treated in the 1970s after a work physical detected elevated blood pressure.  The examiner noted that VA physicians indicated it was most likely essential hypertension.  Blood pressure readings were 160/98, 164/90, and 180/94.  The examiner opined that the Veteran's hypertension was less likely than not caused or aggravated by service-connected PTSD, explaining that medical literature does not indicate that long-term stress from PTSD contributes to sustained hypertension, as emotional stresses are among a number of factors which only transiently elevate blood pressure.  On that basis, the examiner also explicitly disagreed with the July 2012 opinion from Dr. Genova.  

At the outset, the Board notes that, while it acknowledges the Veteran's combat experience and consequent entitlement to the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b), nothing of record suggests, nor does the Veteran ever allege, that his hypertension or loss of right eye vision are directly related to service.  Notably, he has limited his claim and supporting statements to service connection for hypertension as secondary to PTSD, and for the right eye condition as secondary to hypertension.  Regardless, his blood pressure was normal at separation, there was no notation of hypertension, and onset of hypertension (by the Veteran's own report) was not until several years afterwards; nothing of record indicates a chronic right eye diagnosis or related injury during service, and the first mention of a right eye problem is in May 2002.  No medical opinions relate the Veteran's hypertension or right eye vision loss directly to service.  Therefore, service connection is not warranted for either disability on a direct basis.  

Consequently, what remains for consideration is whether the Veteran's current hypertension was caused or aggravated by his service-connected PTSD, and if so, whether his right eye vision loss is caused or aggravated by his hypertension.

It is not in dispute that the Veteran is currently diagnosed with hypertension; he is also service connected for PTSD.  Thus, what the Veteran must show to substantiate his claim is that his current hypertension is caused or aggravated by his PTSD.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Therefore, while the Board recognizes the Veteran's statements in support of his claim, they are not probative evidence of such a relationship.

The record consists of a private opinion from Dr. Genova indicating PTSD most likely has contributed to hypertension, and two VA examiners' negative nexus opinions.  Dr. Genova's opinion is not supported by any rationale or citation to medical literature or studies.  Moreover, it does reflect a review of the Veteran's claims file.  Therefore, the probative value of the letter is greatly diminished.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  In contrast, the September 2010 and December 2013 VA examiners both reviewed the claims file, demonstrated a familiarity with the relevant medical history, and provided well-reasoned opinions citing to clinical data and medical literature as support.  Notably, they both agreed that there is no established medical relationship between long-term stress from PTSD and sustained hypertension, and that emotional anxiety and stress would only cause acute elevation in blood pressure.  Therefore, these opinions are entitled to great probative weight, and as there is no other competent, credible, and probative medical evidence to the contrary, they are persuasive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  Accordingly, service connection is not warranted on the basis that hypertension was caused or aggravated by PTSD.

The Veteran claims his loss of right eye vision is caused by increased interocular pressure due to his hypertension.  However, as service connection for hypertension has not been established, any claim for secondary service connection based thereon is legally insufficient.

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's hypertension was proximately due to, or aggravated by, his service-connected PTSD, or otherwise related to service.  Inasmuch as service connection for hypertension has been denied, a threshold requirement for establishing secondary service connection is not met.  As discussed earlier, there is also no basis for service connection for either disability on a direct basis.  Accordingly, the appeal must be denied as to both issues 


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


